Title: 17th.
From: Adams, John Quincy
To: 


       Mr. Hilliard preach’d in the forenoon from Isaiah V. 12. But they regard not the work of the Lord, neither consider the Operation of his hands. It might be a political Subject, and relate, to the Times, but I know not whether it really was. His Text in the Afternoon, was from Hebrews XII. 1. Wherefore seeing we also are compassed about with a great Cloud of Witnesses, let us lay aside every weight, and the Sin, which doth so easily beset us, and let us run with Patience the Race that is set before us. I seldom hear much of Mr. H’s Sermons, except the Texts. Dined at Mrs. Dana’s. She laugh’d at a certain Class mate of mine, who all at once, wears green silk before his Eyes, as if they were injured by hard Study. But certainly every one, who knows him, will exculpate Study from that fault.
       After Prayers I went with Mead, and pass’d the evening at Professor Pearson’s. Mr. and Mrs. Rogers were there. The Professor, is a much more agreeable, and indeed a more polite Man, than I should have suspected, from what I have heard. I have not seen any Person belonging to the Government, so polite to Scholars, or show so few Airs. Mrs. Pearson is likewise very agreeable.
      